                                                      - ---- - -   - ----:-J             -- --- ------------- - J -   ,---_- -- - - -_-_ ---   - ----- -- -_- - -




             Case: 1:19-cr-00039-SL Doc #: 1 Filed: 01/16/19 1 of 2. PageID #: 1




                          ~OT~~~1~~~EiI~i~~TCJFcg;mr ~JAN                                               I 6 PH 3: 40
                                EASTERN DIVISION
                                                                                                                                               '
 UNITED STATES OF AMERICA,                            )    INDICTMENf;:
                                                      )
                       Plaintiff,                     )
                                                      )            t 19        ~                                        39
         v.                                           )    CAS'E'NO.               ----------
                                                      )                            Title 18, Section 922(g)(8);
 JUSTIN A. MCGEEVER, aka                              )                            Title 26, Sections 5845(a)(2) and
 JONOR A. MCGREE, and                                 )                            (d), 5861(d) and 5871,
 GABRIEL T. WILLIAMS,                                 )                            United States Code
                                                      )
                        Defendants.                   )
                                                                                                                                               [

                                              COUNTl                     GIIi .                         D.· E                                  u
                 (Possession of Ammunition by a Person Under a Restraining Order,
                                in violation of 18 U.S.C. § 922(g)(8))

The Grand Jury charges:

       1.        On or about April 14, 2016, in the Northern District of Ohio, Eastern Division,

Defendant, JUSTIN A. MCGEEVER, aka JONOR A. MCGREE, while subject to a temporary

protection order, issued on or about October 22, 2015 through on or about May 23, 2016, in Case

Number 1501667, in Cleveland Heights Municipal Court, did knowingly possess in and affecting

interstate commerce, ammunition, to wit: six (6) rounds of .22 caliber ammunition, in violation

of Title 18, United States Code, Section 922(g)(8).

                                           COUNT2
        (Possession of Firearm and Ammunition by a Person under a Restraining Order,
                             in violation of 18 U.S.C. § 922(g)(8))

The Grand Jury further charges:

       2..       On or about May 5, 2016, in the Northern District of Ohio, Eastern Division,

Defendant, JUSTIN A. MCGEEVER, aka JONOR A. MCGREE, while subject to a temporary

protection order, issued on or about October 22, 2015 through on or about May 23, 2016, in Case
            Case: 1:19-cr-00039-SL Doc #: 1 Filed: 01/16/19 2 of 2. PageID #: 2




Number 1501667, in Cleveland Heights Municipal Court, did knowingly possess in and affecting

interstate commerce, a firearm and ammunition, to wit: a Taurus International, Model 85, .38

caliber pistol, bearing serial number 478892, and five (5) rounds of .38 caliber ammunition, in

violation of Title 18, United States Code, Section 922(g)(8).

                                            COUNT3
               (Possession of National Firearms Registration Firearm, in violation of
                       26 U.S.C. §§ 5845(a)(2) and (d), 5861(d) and 5871)

The Grand Jury further charges:

       3.       On or about June 29, 2016, in the Northern District of Ohio, Eastern Division,

Defendant, GABRIEL T. WILLIAMS, did knowingly and unlawfully possess and transfer a

firearm as defined in Title 26, Sections 5845(a)(2), United States Code, that is, a weapon made

from a shotgun, within the meaning of Title 26, Sections 5845(a) and (d), United States Code,

and more particularly described as a Steven's, Model 58, 20 gauge shotgun, with unknown serial

number, modified with an overall length of less than 25 inches, and a barrel length of less than

12 inches, which firearm had notbeen registered to him in the National Firearms Registration

and Transfer Record, as required by Chapter 53, Title 26, United States Code, all in violation of

Title 26, Sections 5861(d) and 5871, United States Code.


                                                     A TRUE BILL.




Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.



                                                 2
